Citation Nr: 0533081	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  04-25 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1995 to October 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for service connection for a back disability.

The veteran filed his original claim in September 2000 for 
service connection for a back disability, arrhythmia and 
hemorrhoids.  The May 2002 rating decision denied all of the 
veteran's claims.  He submitted a notice of disagreement in 
May 2003 regarding all three conditions.

In April 2004, following a decision review officer's review 
of the claims folder, the RO granted the veteran service 
connection for his arrhythmia and hemorrhoids with a 
noncompensable rating assigned for each.  The veteran did not 
express disagreement with the noncompensable ratings nor did 
he submit a VA Form 9 to preserve his appeal.  As such, these 
issues are not before the Board for adjudication.

In June 2004 the veteran timely perfected his appeal.

The veteran was afforded a video conference hearing before 
the undersigned Acting Veterans Law Judge in October 2005.  A 
transcript of that hearing has been associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The veteran seeks the grant of service connection for a back 
disability.  He essentially contends that an injury he 
sustained in service is the cause of his current back pain.  
See 38 U.S.C.A. § 1110 (West Supp. 2005).

Generally, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service; and for certain chronic diseases, such as arthritis, 
a presumption of service connection arises if such 
disabilities are manifested to a degree of 10 percent within 
one year after separation from service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

The Board notes that during the October 2005 video conference 
hearing, the veteran stated that since his discharge in 
October 1999 he had seen a private physical therapist to 
assist him with his back pain.  The veteran indicated that he 
was not in possession of his treatment records from the 
physical therapist.  The AMC must obtain the name and address 
of the veteran's physical therapist and obtain any treatment 
records on his behalf.  The veteran also stated that he had 
been treated at the Ireland Army Community Hospital at Fort 
Knox and treated at the Louisville VAMC in August and 
September 2004.  The AMC must also obtain these treatment 
records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board also notes that the veteran stated his employment 
with a communications company required him to do a 
significant amount of physical activity.  The veteran stated 
that his back was often sore and painful after working.  The 
VA examination provided in February 2004 did not take into 
account the additional strain put on the veteran's back due 
to his regular employment responsibilities.  As the Court of 
Appeals for Veterans Claims (Court) explained in Colvin v. 
Derwinski, 1 Vet.App. 171, 175 (1991), the Board may consider 
only independent medical evidence to support its findings.  
The Court went on to say that, if the medical evidence of 
record is insufficient, the Board is free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  See 
Colvin at 175.  For the reasons described above, the 
veteran's claim must be remanded for a subsequent VA 
examination.

Accordingly, this case is REMANDED for the following:

1.  The AMC must contact the veteran and 
obtain the name and address of the 
private physical therapist mentioned in 
the October 2005 video conference 
hearing.  After obtaining this 
information, the AMC must contact the 
physical therapist and obtain the medical 
treatment records on the veteran's 
behalf.

2.  The AMC must contact the Ireland Army 
Community Hospital at Fort Knox and 
request any treatment records for the 
veteran.

3.  The AMC must contact the VA Medical 
Center in Louisville, Kentucky and obtain 
any treatment records for the veteran.

4.  After receipt of the medical records 
requested above, the AMC must make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination of the spine by 
an appropriate examiner to ascertain the 
nature, extent of severity, and etiology 
of any back disability that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  Since it is important 
"that each disability be viewed in 
relation to its history [,]" 38 C.F.R. § 
4.1 (2005), the claims folder and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims folder was in fact 
made available for review in conjunction 
with the examination.  The examiner is 
requested to review all pertinent records 
associated with the claims folder and 
offer an opinion as to whether it is as 
likely as not that any current back 
disability diagnosed is etiologically 
related to the veteran's military 
service.  The examiner should also 
comment on the veteran's employment at a 
communications company and how the 
physical requirements of his employment 
have affected his back.  A clear 
rationale for all opinions and a 
discussion of the facts and medical 
principles would be of considerable 
assistance to the Board and should be 
provided.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC should 
readjudicate the claim of entitlement to 
service connection for a back disability.  
If the benefits requested on appeal are 
not granted to the veteran's 
satisfaction, the AMC should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claims 
currently on appeal.  A reasonable period 
of time for a response should be 
afforded.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West Supp. 2005), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

